Citation Nr: 0610990	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  01-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to July 18, 1995, for 
an award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1957, 
and essentially continuous active service from September 1957 
to November 1964.  He died on November [redacted], 1986.  The 
claimant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant's claim of entitlement to an earlier effective 
date for an award of DIC benefits was denied by the Board in 
September 2003.  The appellant appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated January 26, 2004, granted a 
Joint Motion for Remand and vacated the Board's decision.  In 
a decision dated in June 2004, the Board concluded that clear 
and unmistakable error was not present in that part of a June 
1999 rating action that assigned July 18, 1995 as the 
effective date of the award of DIC.  The appellant again 
filed an appeal with the Court which, by Order dated November 
16, 2004, granted a Joint Motion for Remand.  The matter was 
again before the Board in April 2005, at which time a remand 
was ordered to accomplish development consistent with the 
November 2004 Joint Motion.

The Board notes that the November 2004 Joint Motion 
specifically indicates that an issue of clear and 
unmistakable error (CUE) in a prior RO determination was not 
properly before the Board in the June 2004 decision and is 
not being considered in this determination.  In this regard, 
the Board additionally observes that in a statement received 
in January 2006, additional CUE claims were raised that have 
not been developed for appellate consideration, and, as such, 
are also not for appellate consideration at this time.  They 
are referred to the RO for appropriate action.  

The January 2006 statement, and attached documents, were 
associated with the claims folder following certification of 
the appeal to the Board by the RO, and without prior 
consideration by the RO.  Neither the appellant nor her 
representative waived RO consideration of the January 2006 
submissions.  However, the appellant is not prejudiced by the 
Board's adjudication of the appeal at this time.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  In this regard, it is noted 
that the January 2006 statement only recites the issue on 
appeal, provides an outline of documents of record in 
chronological order previously considered by the RO, raises 
CUE claims not currently before the Board, and contains 
attachments which consist of duplicate copies of evidence 
already of record and previously considered by the RO.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1986.

2.  The record does not establish that the appellant filed a 
claim of entitlement to DIC benefits within one year of the 
veteran's death.

3.  A claim of entitlement to DIC benefits was first received 
by VA on July 18, 1995.

4.  The record does not establish that the appellant filed a 
claim of entitlement to survivor benefits with the Social 
Security Administration prior to July 18, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 1995, 
for the award DIC benefits have not been met.  38 U.S.C.A.  
§§ 5101, 5105, 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.152, 3.153, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an earlier effective date claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve an earlier 
effective date as to the DIC benefits at issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The claim was readjudicated in December 2005 
following the June 2005 VCAA notice letter.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains 
documents from the Social Security Administration.  Moreover, 
the appellant's statements in support of her claim, to 
include testimony provided at a March 2003 videoconference 
hearing before the undersigned are of record.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The appellant is claiming entitlement to an effective date 
prior to July 18, 1995, for an award of DIC benefits.  Except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be on the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  Further, the 
effective date for service-connected death after separation 
from service shall be the first day of the month in which the 
death occurred if a claim is received within one year of the 
date of death.  38 U.S.C.A. § 5110(d)(1) (West 2002); 38 
C.F.R. § 3.400(c)(2) (2005).  Where an award is based on 
liberalizing legislation benefits are not authorized prior to 
the effective date of the liberalizing regulation. 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  

In asserting entitlement to an earlier effective date for an 
award of DIC, the appellant and her accredited representative 
call attention to 38 C.F.R. §3.152(b)(1), which provides that 
a claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits.  
See also 38 U.S.C.A. § 5101.

In the present case, the veteran died on November [redacted], 1986.  
In January 1987, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child.  The appellant 
expressly indicated in that January 1987 application that she 
was not claiming that the cause of the veteran's death was 
due to service.  Nevertheless, she contends that through 
application of 38 C.F.R. §3.152(b)(1), her pension claim is 
to be construed as a claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
she contends that a claim of entitlement to DIC was received 
within a year of the veteran's death and that, as a result, 
an effective date of November 1, 1986 (the first day of the 
month in which death occurred) is appropriate per 38 U.S.C.A. 
§ 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2005).  

The Board finds that, despite 38 C.F.R. §3.152(b)(1), the 
January 1987 pension application may not here also be 
construed as a claim for DIC benefits.  Indeed, the appellant 
expressly indicated on her January 1987 pension application 
that she was not seeking DIC benefits.  Moreover, while the 
appellant claimed at her March 2003 videoconference hearing 
before the undersigned that the January 1987 application was 
completed on her behalf by a service officer, she 
acknowledged that the signature on the document was her own.  
(Transcript "T," at 7-8.)  The appellant further testified 
that she was unaware the application excluded consideration 
of DIC benefits.  (T. at 9.)  However, the appellant stated 
in a February 2003 affidavit that she did not attempt to 
apply for service-connected death benefits in 1987 because a 
volunteer service officer told her she was not entitled to 
such benefits.  

In viewing the evidence as a whole, the Board finds that 
appellant's express intent not to apply for DIC benefits in 
1987 outweighs the provisions under 38 U.S.C.A. § 3.152(b).  
In reaching this conclusion, the Board acknowledges a 
statement from M. M. W., received in January 2005, which 
indicates that the appellant is illiterate and did not have 
any education beyond preschool.  Additionally, the appellant 
herself indicated in a February 2006 statement that she was 
illiterate and that there have been papers that she did not 
clearly understand, as discussed previously.  However, the 
record does not indicate any formal findings of incompetence 
and does not otherwise suggest that the appellant is 
incapable of making decisions regarding her claim for VA 
benefits.   Moreover, to the extent that the appellant may 
have been erroneously advised not to file a claim for 
service-connected death benefits by her volunteer service 
officer, in VA matters, as with other areas of the law, the 
United States Supreme Court has held that persons dealing 
with the government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance.  See 
Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  

Based on the foregoing, then, the evidence does not establish 
that a claim of entitlement to DIC benefits was received 
within one year of the veteran's death.  
As such, the appellant is not entitled to an effective date 
of November 1, 1986 (the first day of the month in which the 
death occurred) under the provisions of 38 U.S.C.A. § 
5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2005).  
Instead, the appropriate effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

In the present case, the appellant first submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death in July 1995.  Specifically, such claim was 
received by VA on July 18, 1995.  Thus, when service 
connection for the cause of the veteran's death was 
ultimately awarded by the RO in a June 1999 rating action, 
the effective date assigned was July 18, 1995, the date of 
receipt of the appellant's claim.  

The Board finds that the currently assigned effective date of 
July 18, 1995, is appropriate and there is no basis for an 
earlier award.  Indeed, because the appropriate effective 
date is the later date when comparing the receipt of claim 
and the date entitlement arose, a finding that entitlement 
arose prior to July 18, 1995 would not allow for an earlier 
effective date here.  

In contending that an earlier effective date is justified, 
the appellant and her accredited representative point to 
38 C.F.R. § 3.153.  Pursuant to 38 C.F.R. § 3.153, an 
application on a form jointly prescribed by the Secretary and 
the Secretary of Health, Education, and Welfare filed with 
the Social Security Administration on or after January 1, 
1957, will be considered a claim for death benefits and to 
have been received in the Department of Veterans Affairs as 
of the date of receipt by the Social Security Administration 
(SSA).  See also 38 U.S.C.A. § 5105.

In a letter dated in March 2004, the appellant's accredited 
representative argued that the appellant had applied for SSA 
benefits within one year of the veteran's death.  It was 
observed that Social Security benefits were deducted from the 
VA pension awarded in 1987.  It was contended that the 
appellant's application for SSA survivor benefits constitutes 
a VA claim for the purposes of analysis under 38 C.F.R. 
§ 3.400.  

The Board has considered the arguments concerning 38 C.F.R. 
§ 3.153, as detailed above.  However, 38 C.F.R. § 3.153 must 
be rejected as a basis for an earlier effective date here, 
because the evidence does not demonstrate that the appellant 
applied for SSA survivor benefits within a year of the 
veteran's death as claimed in the March 2004 letter written 
by her accredited representative.  To the contrary, an SSA 
communication dated in December 2005 indicates that the 
survivor benefits received by the appellant upon the 
veteran's death resulted from an automatic conversion from 
axillary disability benefits applied for during the veteran's 
lifetime.  The appellant did not file a disabled widow claim 
until December 1997.  Thus, no SSA claim for survivor 
benefits was received within a year of the veteran's death, 
or at any time prior to the July 18, 1995, effective date 
currently assigned.

The Board has also considered whether any communication 
submitted prior to July 18, 1995, may be construed as an 
informal claim of entitlement to DIC benefits.  It is 
observed that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).

In the present case, the evidence does not reveal that any 
informal claim within the meaning of 38 C.F.R. § 3.155 was 
filed prior to July 18, 1995.  In fact, in a statement dated 
in February 2006, the claimant explicitly stated that she did 
not file a claim for widow's insurance prior to 1995.  She 
stated that prior to 1995 she had been unaware of the need to 
file such a claim.  

In conclusion, the July 18, 1995, effective date assigned for 
an award of DIC benefits is appropriate and there is no basis 
for an earlier effective date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an effective date prior to July 18, 1995, for 
an award of DIC benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


